USCA4 Appeal: 22-6446      Doc: 11         Filed: 07/29/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 22-6446


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        GREGORY KEITH CLINTON,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Martinsburg. Gina M. Groh, District Judge. (3:08-cr-00005-GMG-RWT-1)


        Submitted: July 26, 2022                                          Decided: July 29, 2022


        Before MOTZ, KING, and AGEE, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Gregory K. Clinton, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6446      Doc: 11         Filed: 07/29/2022      Pg: 2 of 2




        PER CURIAM:

               Gregory Keith Clinton appeals the district court’s order denying his motion to

        recuse the presiding district judge in his criminal action. On appeal, we confine our review

        to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Clinton’s informal

        brief does not challenge the basis for the district court’s disposition, he has forfeited

        appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.

        2014) (“The informal brief is an important document; under Fourth Circuit rules, our

        review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

        court’s order. We deny Clinton’s “Motion to Vacate or Dismiss Document 40.” We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                        AFFIRMED




                                                     2